El Juez Presidente Señor Travieso
emitió la opinión del tribunal.
El Administrador del Fondo, del Seguro del Estado nos pide que revisemos y dejemos sin efecto la resolución dic-tada en noviembre 13 de 1944 por la Comisión Industrial, declarando compensable el accidente sufrido por la profesora María P. de Jesús, por considerar que el mismo había ocu-rrido durante el curso y como consecuencia del trabajo que realizaba la peticionaria.
 Los hechos, según aparecen del récord taquigráfico de la vista celebrada ante la Comisión, son como sigue:
La señorita María P. de Jesús fué contratada por el'De-partamento de Instrucción Pública para trabajar como pro-fesora en una escuela en el barrio “G-uzmán Arriba”, del municipio de Río Grande. Por no haber en dicho barrio un sitio donde pudieran hospedarse los profesores, la peticiona-ria y sus compañeros tomaban por las mañanas en Río Grande un automóvil que les conducía hasta un punto en la carre-tera en donde montaban a caballo o seguían a pie por una distancia de tres kilómetros, hasta llegar a la escuela; y por las tardes regresaban a Río Grande en donde tenían estable-cidas sus residencias.
Darío Franqui, chófer del automóvil que había de condu-cir a la peticionaria a la escuela el día del accidente, declaró que él fué a buscarla por la mañana temprano, como a las 7:15, y paró el carro como a doce o quince metros de la casa; que en esos días no se podía pasar porque habían hecho un zanjón para poner un cable y la tierra estaba un poco alta y había llovido; que cuando la señorita de Jesús estaba llegando al pie del carro resbaló y aunque él trató de aguan-tarla cayó al suelo y un zinc que había en aquel sitio la cortó ; que ella se cayó en el momento en que le echaba mano a la puerta del carro; que ella llevaba un montón de' libros y li-bretas, una carpeta y una capa de agua, pues estaba lloviz-nando.
*620La peticionaria empezó su declaración haciendo una rela-ción detallada de sus actividades cotidianas. Salía de su casa como a las 7:15 de la mañana y llegaba a la escuela como a las nueve menos diez. Permanecía en la escuela basta las cuatro de la tarde, y como la escuela está tan lejos del pueblo salía en seguida, tardando tres cuartos de bora o sea hasta las 4:45 para llegar a la carretera, en donde tomaba el automóvil para ir hasta Río Grande, llegando allí a las 5:30 p. m. Por no alcanzarle el tiempo para hacer en la escuela los planes para el día siguiente, se veía obligada a hacerlos en su casa por las noches o a las cinco y media de la mañana, antes de salir para la escuela. Para poder hacer los planes en su casa, tenía que traer de la escuela y llevar consigo al día siguiente todos los libros de “Problemas de la Comunidad”, un manual y unos cartelones. El día del accidente llevaba todo ese material escolar y además una capa y un paraguas, porque la escuela está cerca del Yun-que y allí llueve casi todos los días. El accidente ocurrió cuando fue a coger la puerta del carro y resbaló en la tierra que estaba húmeda, y “como iba con las dos manos llenas con libros y con la capa y con una cartulina, pues resbalé y me caí”.
Pedro Díaz Fonseca, Superintendente Auxiliar de Escue-las en Río Grande, declaró corroborando el testimonio de María P. de Jesús en cuanto al trabajo que ella realizaba como profesora y el viaje que ésta tenía que hacer todos los días para trasladarse de su casa a la escuela y viceversa.
Alega el Administrador recurrente que la Comisión erró al sostener que el accidente en este caso ocurrió durante el curso del trabajo de la profesora y como consecuencia del mismo; y también al resolver; que el desempeño del cargo de profesora crea la necesidad de un viaje, para ir al y ve-nir del trabajo, de suerte que durante el viaje la profesora se encontraba en el curso de su empleo. Cita en apoyo de su contención el caso de María Perez v. Comisión Industrial, *62153 D. P. R. 960, en el cual decidimos, per curiam, que no era compensable el accidente ocurrido a una profesora de una escuela sita en la zona urbana de Bayamón, cuando al ir a abordar una guagua que habría de conducirla a la es-cuela, resbaló en la carretera, sufriendo las lesiones por las cuales reclamó compensación del Fondo del Estado. Basa-mos nuestra, decisión en la doctrina que caracteriza estos ac-cidentes como provenientes de los riesgos propios de la calle, a los que están expuestos todos los miembros de la comu-nidad.
Sostiene la profesora lesionada que la doctrina aplicable a su caso es la establecida por este Tribunal en Bacó v. Comisión Industrial, 52 D.P.R. 866 y Atiles, Administrador v. Arroyo, 63 D.P.R. 806. En el primero de dichos casos, des-pués de citar con aprobación la opinión del Juez Cardozo en Matter of Marks v. Gray, 251 N. Y. 90, 167 N. E. 181, resol-vimos que la regla (test) aplicable e's: “Si el trabajo a rea-lizarse por el empleado crea la necesidad del viaje, él está en el curso de su empleo, no obstante esté realizando al mismo tiempo un móvil propio. . . . Sin embargo, si el tra-bajo no ha desempeñado papel alguno al crear la necesidad del viaje, si el viaje se hubiera realizado aunque se abando-nara el motivo mercantil del mismo, y se hubiera cancelado al fracasar el móvil personal, aún sin cumplirse la parte mer-cantil del viaje, éste es entonces personal y el riesgo tam-bién lo es.” Aplicando esa regia al caso de Bacó, supra, de-cidimos que no era compensable el accidente ocurrido a dos empleados que se dirigían en el automóvil de uno de ellos, de una central al pueblo de Yauco, para tomar allí su al-muerzo, no obstante tener dichos empleados el encargo de recoger en el pueblo la correspondencia que allí tuviera su patrono, para entregársela en su oficina del campo.
El caso de María Pérez v. Comisión, supra, puede distin-guirse .fácilmente del de autos. La profesora Pérez vivía en el pueblo de Bayamón y la escuela en donde hacía su trabajo *622es-taba situada en el mismo. Ella podía ir a la escuela a pie o en guagua, de acuerdo con sus deseos o conveniencia. Su situación era idéntica a la del obrero que se dirige diaria-mente de su casa a la factoría y viceversa y sufre un acci-dente mientras se' encuentra en la vía pública. La doctrina aplicable'a esos hechos no puede ser otra que la conocida como “going and coming rule”, toda vez que el Fondo del Seguro del Estado no asegura al obrero contra todos los riesgos y solamente le compensa por accidentes sufridos du-rante el curso del trabajo y como consecuencia del mismo.
Las circunstancias especiales y extraordinarias del caso que estamos considerando nos llevan a concluir que la doc-trina aplicable es la de los casos de Bacó y Arroyo, supra.
La profesora María de Jesús vivía en el pueblo de Río Grande y trabajaba en una escuela situada en la montaña, a una distancia de siete kilómetros dél pueblo. Por no ha-ber en aquel sitio una casa en donde poder hospedarse, la profesora se veía obligada a viajar diariamente siete kiló-metros para ir a la escuela y siete para regresar por las tar-des a su casa en el pueblo. No pudiendo preparar en la es-cuela el trabajo del día siguiente, se veía obligada a llevar consigo los libros y el material escolar necesarios para pre-parar el trabajo en su casa y llevarlo al día siguiente a la escuela. El trabajo que tenía que hacer en un sitio, tan le-jano no solamente creó la necesidad de un viaje largo y ac-cidentado — parte en automóvil y parte a caballo o a pie — si que también la obligó a llevar ocupadas sus manos con el material escolar, colocándola así en un estado de indefensión contra cualquier accidente que pudiera ocurrirle durante el viaje. Es probable que si ella hubiese tenido sus manos li-bres en el momento en que resbaló, hubiese podido evitar el accidénte que le partió el tendón de Aquiles. Opinamos que los hechos y circunstancias extraordinarias de este caso jus-tifican la conclusión a que llegó la Comisión Industrial o sea que el trabajo de la profesora lesionada comenzaba cada día *623desde que salía de su casa, cargada de libros y material es-colar basta que regresaba a su casa por la tarde. De acuerdo con la prueba practicada, el accidente ocurrió durante el curso del empleo y como consecuencia del mismo.

La resolución recurrida debe, ser confirmada.

El Juez Asociado Sr. Snyder disintió.